NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2618-15T1

CHARLES BRESSMAN,

        Plaintiff-Respondent/
        Cross-Appellant,

v.

J&J SPECIALIZED, LLC,

     Defendant-Appellant/
     Cross-Respondent.
______________________________

              Argued April 24, 2017 – Decided May 31, 2017

              Before Judges Sabatino and Currier.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Passaic County, Docket No.
              C-0020-11.

              Peter   R.   Bray  argued   the    cause   for
              appellant/cross-respondent   (Bray   &   Bray,
              L.L.C., attorneys; Mr. Bray, on the briefs).

              Joshua S. Bauchner argued the cause for
              respondent/cross-appellant (Ansell Grimm &
              Aaron, attorneys; Mr. Bauchner, on the
              briefs).

PER CURIAM

        We have been advised that this matter has been amicably

adjusted and the parties have stipulated to the dismissal of this
appeal pursuant to the terms of a concurrently filed Consent Order.

Accordingly, the appeal is dismissed with prejudice and without

costs.




                                2                           A-2618-15T1